Citation Nr: 0500101	
Decision Date: 01/04/05    Archive Date: 01/19/05

DOCKET NO.  03-10 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for sleep 
apnea as a chronic disability resulting from an undiagnosed 
illness.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
weight gain as a chronic disability resulting from an 
undiagnosed illness.

4.  Entitlement to service connection for a sinus condition 
and allergic rhinitis as a chronic disability resulting from 
an undiagnosed illness.  

5.  Entitlement to service connection for a pilonidal cyst.

6.  Entitlement to service connection for nocturnal 
myoclonus.

7.  Entitlement to an increased rating for service-connected 
bilateral plantar fasciitis, currently evaluated as 30 
percent disabling.  

8.  Entitlement to a total rating on the basis of individual 
unemployability due to service- connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The appellant had active service from March 1976 to September 
1982, and from October 1990 to May 1991, with intervening and 
subsequent service in the Army Reserve; he had service in 
southwest Asia from November 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), in No. Little Rock, Arkansas, which determined that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for hypertension, 
denied claims of entitlement to service connection for 
"weight gain," sleep apnea, "sinus condition and allergic 
rhinitis," pilonidal cyst, and "nocturnal myoclonus 
(claimed as neuropathy)," and denied a claim for (TDIU).  
The veteran appealed.  In August 2002, the RO increased the 
veteran's rating for his bilateral foot disorder to 30 
percent.  However, since this increase did not constitute a 
full grant of the benefit sought, the increased rating issue 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).

The Board has determined that the issues are more accurately 
characterized as stated on the cover page of this remand.  

In April 2003, the veteran indicated on his appeal form (VA 
Form 9) that he desired a hearing before a Member of the 
Travel Board (Veterans Law Judge).  However, in September 
2003, the veteran stated that he wished to withdraw his 
request for a hearing.  See 38 C.F.R. § 20.702(e) (2004); VA 
Form 119, dated in September 2003.  Accordingly, the Board 
will proceed without further delay.


REMAND

The Board initially notes that in its June 2002 denial of the 
claims for weight gain and sleep apnea, the RO characterized 
these issues as straightforward service connection claims.  
However, the Board has determined that these are both new and 
material claims.  See 38 U.S.C.A. § 5108 (West 2002).  
Specifically, in a final decision, dated in March 1998, the 
RO denied claims of entitlement to service connection for 
"loss of weight" and sleep apnea, to include as due to an 
undiagnosed illness.  There was no appeal, and these 
decisions became final.  See 38 U.S.C.A. § 7105(c)(West 
2002).  In February 2002, the veteran filed to reopen the 
claims based on sleep apnea and weight gain.  

In addition, although the RO's June 2002 decision did not 
frame the weight gain, sleep apnea, and "sinus condition and 
allergic rhinitis" issues to include mention of undiagnosed 
illnesses, the RO's analysis did, in fact, include 
consideration of service connection for these conditions as 
due to undiagnosed illnesses.  See 38 U.S.C.A. § 1117 (West 
2002); 38 C.F.R. § 3.317 (2004).  

The decision on appeal is dated in June 2002.  Subsequent to 
the RO's June 2002 decision, a great deal of additional 
evidence has been obtained and associated with the claims 
file in the form of VA and private treatment records, 
internet articles, and 


a lay statement.  However, a waiver of RO review has not been 
received in conjunction with any of the evidence received 
after June 2002, nor has any of this evidence been reviewed 
by the RO.  Accordingly, the claims must be remanded to the 
RO so that the RO may consider the claims in light of the 
evidence received subsequent to the June 2002 RO decision.  
See generally See Disabled American Veterans et. al. v. 
Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 
2003) (the Board may not consider additional evidence without 
having to remand the case to the agency of original 
jurisdiction (AOJ) for initial consideration and without 
having to obtain the appellant's waiver).  

The Board further notes that in May 2003, the veteran filed a 
claim of entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1151 for edema and 
weight gain as a result of VA hospitalization (no time period 
was specified).  This claim is "inextricably intertwined" 
with the claim for weight gain that is currently on appeal.  
See generally Parker v. Brown, 7 Vet. App. 116 (1994); Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991).  In addition, a 
"duty to assist" letter from the RO, dated in September 
2003, states that the RO has requested treatment records from 
the VA Medical Center (VAMC) in Memphis (outpatient treatment 
report from the Memphis VAMC, dated between 1995 and 1996, 
and 2001 and 2002, are currently of record).  However, it 
does not appear that any additional Memphis VAMC records have 
been associated with the claims file.  On remand, an attempt 
should be made to obtain any outstanding records from the 
Memphis VAMC.  See 38 U.S.C. § 5103A (West 2002); Bell v. 
Derwinski, 2 Vet. App. 611 (1992); see also VAOPGCPREC 12-95, 
60 Fed. Reg. 43186 (1995).  

Finally, the veteran has indicated that he sent relevant 
medical records to the RO from a private health care 
provider, Hermie G. Plunk, M.D.  See VA Form 119, dated in 
April 2003.  However, it does not appear these records have 
been received.  In addition, although the VA Form 119 states 
that the veteran should be advised that these records have 
not been received, it does not appear that this has been 
done.  On remand, the RO should attempt to obtain the records 
of the veteran's treatment from Dr. Plunk.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center in Washington DC for 
the following action:

1.  The RO should contact the veteran and 
determine whether treatment records from 
the Memphis VAMC exist (other than the 
reports that are currently of record that 
are dated between 1995 and 1996, and 2001 
and 2002).  If the veteran identifies 
treatment records from the Memphis VAMC 
(or any other VA facility) that are not 
currently of record, the RO should 
attempt to obtain these records.

2.  After obtaining any necessary 
authorization, the RO should attempt to 
obtain the veteran's treatment reports 
from Hermie G. Plunk, M.D.

3.  The RO should then readjudicate the 
issues on appeal.  If any of the 
determinations remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant unless he receives further notice 
from the RO.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (4).

